--------------------------------------------------------------------------------

Exhibit 10.2
 
[image0.jpg]


May 23, 2017


Mr. Steve Cartt
c/o Asterias Biotherapeutics, Inc.
6300 Dumbarton Circle, Fremont, CA 94555



Re:
Separation Agreement and Release of All Claims



Dear Steve:



1.
This letter will confirm our agreement (“Agreement”) concerning your separation
from employment with Asterias Biotherapeutics, Inc. (“Asterias” or “Company”).




2.
You have notified Asterias that you will resign from the position of President
and Chief Executive Officer of Asterias as of 11:59 pm Pacific Time on June 25,
2017 (“Separation Time”).  Your Employment Agreement, dated February 28, 2016
(the "Employment Agreement") will terminate as of the Separation Time, and you
agree and acknowledge your resignation was not for "Good Reason" or as a result
of a "Change of Control" as defined in the Employment Agreement.




3.
At your Separation Time you will be paid all accrued but unpaid wages and
accrued but unused vacation, all less withholding, irrespective of whether you
sign the Agreement.




4.
The Company is waiving the obligation that you resign as a director of the
Asterias’ Board of Directors following your resignation as President and Chief
Executive Officer of Asterias.  After the Separation Time, you will be entitled
to compensation as a non-executive member of Asterias' Board of Directors in
accordance to Asterias' Director Compensation Policy, including an initial
director grant of 20,000 options with an exercise price equal to the closing
share price of Asterias common stock on your first day as a non-executive
director.




5.
On or before the Separation Time, you will deliver to Asterias’ Chief Financial
Officer an expense report for reasonable and necessary business expenses you
have incurred since you submitted your last expense report.  The expense report
shall have attached supporting documentation.  Such reasonable and necessary
business expenses shall be paid to you within ten (10) business days of your
delivery of the expense report to the Chief Financial Officer.




6.
Common stock purchase options to purchase 62,500 shares of common stock,
initially granted to you on February 28, 2016, having an exercise price of $3.64
per share, that have not vested as of the date hereof, shall be eligible for
continued monthly vesting, and be exercisable, subject to your continued service
of the Company's Board of Directors.  All other unvested equity as of the
Separation Time previously granted to you shall be forfeited.

 
6300 Dumbarton Circle, Fremont, CA 94555
Tel: (510) 456-3800

--------------------------------------------------------------------------------

7.
You will be entitled to exercise vested stock options (including the stock
options that vest on your Separation Date pursuant to paragraph 6 above) as long
as you continue to meet the definition of "Continued Service" under Asterias'
equity plan, unless otherwise restricted in accordance to the terms of the stock
options and federal securities law.




8.
On or before the Separation Time, you will return all equipment and other
property belonging to Asterias and its related companies, and all originals and
copies of confidential information (in any and all media and formats, and
including any document or other item containing confidential information) in
your possession or control; provided, however, you may continue to keep and use
information in your possession or control if intended to be used solely in your
role as a non-executive director of Asterias’ Board of Directors..




9.
In consideration for the payment in paragraph 4 and 6 above, you fully release
Asterias and its related and/or affiliated companies, their past and present
agents, employees, officers, directors and representatives (“Releasees”) from
all rights, claims and actions of any kind which you have or may have against
Releasees arising out of your employment with or separation from Asterias,
through action of law, statute, constitution or contract, including, but not
limited to, claims for wrongful discharge and claims arising under Title VII of
the Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Employee Retirement Income Security Act, the Fair Employment and Housing Act,
and the California Labor Code.  The foregoing statutory and common-law theories
are recited only as examples.  This release extends to all claims, which may be
lawfully released by you, whether included in the list or not.




10.
You agree not to file any suit or complaint against Releasees relating to your
employment with Asterias, the severance of that relationship, or any cause of
action or event that arose prior to the date of this Agreement or that is
contemplated by this Agreement.  Nothing in this Agreement is intended to
prevent you from filing charges with administrative agencies such as the Equal
Employment Opportunity Commission (“EEOC”), or the Securities & Exchange
Commission (“SEC”) or from participating in any investigation by such an
agency.  You agree, however, that this Agreement precludes any subsequent
individual non-governmental legal action by you or on your behalf against
Releasees and that the payments received pursuant to this Agreement constitute a
full accord and satisfaction of any individual claims against Releasees. 
Nothing in this Agreement shall prevent you from bringing claims that may not be
individually released by you.




11.
The parties agree that they will not unlawfully interfere with existing or
prospective business relationships of the other.  Nothing in the Agreement shall
be construed to limit the parties’ ability to engage in competitive business.

 

--------------------------------------------------------------------------------

12.
You expressly waive all rights under section 1542 of the California Civil Code,
which reads as follows:



A general release does not extend to claims which a creditor does not know or
suspect to exist in his or her favour at the time of executing the release,
which if known by him or her must have materially affected his or her settlement
with the debtor.



13.
Notwithstanding your separation from the Company, the Company shall indemnify
you and hold you harmless for any expenses, liability or losses incurred by you
in the course and scope of or arising out of the course and scope of your
employment with Asterias.  By entering into this Agreement you do not waive any
coverage provided by the Company’s Directors and Officers insurance, and you are
not waiving any indemnification Obligations due to you resulting from your past,
present and continuing service on the Company's Board of Directors.




14.
You affirm that you have no pending legal actions against Asterias or Releasees
and that you have not sustained any workplace injuries or illnesses that are not
the subject of a previously filed workers' compensation claim.




15.
You acknowledge and agree that during your employment, and with the payments
provided in paragraphs 4 and 6 above, you have received all of the pay and
benefits to which you were entitled under Asterias policy and by law, that you
have been reimbursed for all business expenses you incurred during your
employment with Asterias, and that you are not entitled to any other
compensation, benefits or payments  (other than consideration you will be
entitled to receive as a non-executive member of Asterias' Board of Directors
pursuant to paragraph 4).




16.
Nothing in this Agreement shall be considered as an admission of fault by any
party or construed as an admission of liability on the part of any of the
parties to this Agreement.




17.
You agree to waive any and all rights to reinstatement of employment with
Asterias and its related or affiliated companies and agree that Asterias and its
related or affiliated companies may reject without cause any application for
employment made by you.




18.
You fully understand that if any facts with respect to this Agreement, or your
prior treatment by, relationship with or employment with Asterias, be found in
the future to be other than or different from the facts now assumed by you to be
true, you expressly accept and assume the risk of such possible difference of
facts and agree that this Agreement shall remain effective notwithstanding such
difference in facts or belief.




19.
You acknowledge access to and receipt of confidential business and proprietary
information regarding Asterias and its clients while working for the Company. 
This information may be in a variety of paper and electronic forms.  You agree
not to make any such information known to any member of the public and to comply
with all applicable ethical responsibilities.

 

--------------------------------------------------------------------------------

20.
You agree to cooperate with Releasees regarding any pending or subsequently
filed litigation claims or other disputes involving Releasees that relate to
matters within your knowledge or responsibility and in which you are not a
party.  Without limiting the foregoing, you agree (i) to meet with Releasees’
representatives, their counsel or other designees at mutually convenient times
and places with respect to any items within the scope of this provision; (ii) to
provide truthful testimony regarding same to any court, agency, or other
adjudicatory body; and (iii) to provide Asterias with notice of contact by any
adverse party or such adverse party’s representative, except as may be required
by law.  Asterias will reimburse you for reasonable expenses in connection with
the cooperation described in this paragraph.




21.
By signing this Agreement you acknowledge that:




(a)
You understand that you have twenty-one (21) days from the date you received
this Agreement to consider whether to enter into this Agreement.  You may enter
into this Agreement before the 21-day consideration period expires, but by doing
so you acknowledge that Asterias has in no way pressured or encouraged you to do
so.




(b)
Any changes, whether material or immaterial, to this Agreement do not restart
the twenty-one (21) day period.




(c)
You have been advised in writing to have counsel of your choice review this
Agreement, and you have had counsel review the Agreement.




(d)
You intend to release all potential claims of discrimination, including age
discrimination.




(e)
You intend that this Agreement is a binding waiver of claims against Releasees.




22.
You have seven (7) calendar days following the execution of this Agreement to
revoke this Agreement.  This Agreement will not become effective or enforceable
until the revocation period has expired.  The eighth (8th) calendar day
following your execution of this Agreement and your delivery of the Agreement to
the Company’s Chief Financial Officer will be the Effective Date of this
Agreement.  If you seek to revoke within seven (7) calendar days following your
execution of this Agreement, such revocation must be in writing and delivered to
the Company’s Chief Financial Officer, by the seventh (7th) calendar day
following your execution of this Agreement.




23.
This Agreement constitutes the complete and total agreement between you and
Asterias regarding your employment or separation from employment and supersedes
any other agreements between the Parties.  If any provision or term of this
Agreement is found to be invalid or unenforceable, the validity of the remaining
provisions or terms shall not be affected.

 

24.
You understand that the release of claims described in this Agreement extends to
matters which have occurred up until you sign this Agreement and to matters
which are contemplated by this Agreement, including your separation from
employment.

 

--------------------------------------------------------------------------------

25.
Provided you fully understand and agree to the terms of this Agreement, please
sign this letter in the space provided below and return it to the Company’s
Chief Financial Officer at 6300 Dumbarton Circle, Fremont, CA  94555.

 
/s/ Don Bailey
 
Don Bailey
 
Chairman of the Board of Directors
 
Asterias Biotherapeutics, Inc.
 

 
I have read and understand the foregoing, and agree to its terms.
   
Dated:  May 23, 2017
     
/s/ Steve Cartt
 
Steve Cartt
 






--------------------------------------------------------------------------------